Exhibit 10.27

 

Reflects amendments through July 24, 2013

 

ORGANOGENESIS INC.

 

Stock Incentive Plan

 

1.  Purpose.  The purpose of this stock incentive plan (the “Plan”) is to secure
for Organogenesis Inc., a Delaware corporation (the “Company”), and its
shareholders the benefits arising from capital stock ownership by employees,
officers and directors of, and consultants or advisors to, the Company and its
parent and subsidiary corporations who are expected to contribute to the
Company’s future growth and success.  Under the Plan recipients may be awarded
(i) Options (as defined in Section 2.1) to purchase authorized but unissued
shares of the Company’s common stock, $0.001 par value per share (“Common
Stock”), and (ii) shares of the Company’s Common Stock (“Restricted Stock
Awards”).  Except where the context otherwise requires, the term “Company” shall
include any parent and all present and future subsidiaries of the Company as
defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended or replaced from time to time (the “Code”).  Those provisions of the
Plan which make express reference to Section 422 shall apply only to Incentive
Stock Options (as that term is defined in the Plan).

 

2.  Types of Awards and Administration.

 

2.1  Options.  Options granted pursuant to the Plan (“Options”) shall be
authorized by action of the Board of Directors of the Company (the “Board of
Directors”) and may be either incentive stock options (“Incentive Stock
Options”) meeting the requirements of Section 422 of the Code or non-statutory
Options which are not intended to meet the requirements of Section 422 of the
Code.  All Options when granted are intended to be non-statutory Options, unless
the applicable Option Agreement (as defined in Section 5.1) explicitly states
that the Option is intended to be an Incentive Stock Option.  If an Option is
intended to be an Incentive Stock Option, and if for any reason such Option (or
any portion thereof) shall not qualify as an Incentive Stock Option, then, to
the extent of such nonqualification, such Option (or portion thereof) shall be
regarded as a non-statutory Option appropriately granted under the Plan provided
that such Option (or portion thereof) otherwise meets the Plan’s requirements
relating to non-statutory Options.  The vesting of Options may be conditioned
upon the completion of a specified period of employment with the Company and/or
such other conditions or events as the Board of Directors may determine.

 

2.2  Restricted Stock Awards.  The Board of Directors in its discretion may
grant Restricted Stock Awards, entitling the recipient to acquire, for a
purchase price, if any, determined by the Board of Directors, shares of Common
Stock subject to such restrictions and conditions as the Board of Directors may
determine at the time of grant (“Restricted Stock”), including continued
employment and/or achievement of pre-established performance goals and
objectives.

 

2.3  Administration.  The Plan shall be administered by the Board of Directors
of the Company, whose construction and interpretation of the terms and
provisions of the Plan shall be final and conclusive.  The Board of Directors
may in its sole discretion authorize issuance of

 

--------------------------------------------------------------------------------



 

Restricted Stock and grant Options to purchase shares of Common Stock, and
issuance of shares upon exercise of such Options as provided in the Plan.  The
Board shall have authority, subject to the express provisions of the Plan, to
construe the respective Restricted Stock Agreements (as defined in Section 5.2),
Option Agreements and the Plan, to prescribe, amend and rescind rules and
regulations relating to the Plan, to determine the terms and provisions of the
respective Restricted Stock Agreements and Option Agreements, and to make all
other determinations in the judgment of the Board of Directors necessary or
desirable for the administration of the Plan.  The Board of Directors may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Restricted Stock Agreement or Option Agreement in the manner and
to the extent it shall deem expedient to carry the Plan into effect and it shall
be the sole and final judge of such expediency.  No director or person acting
pursuant to authority delegated by the Board of Directors shall be liable for
any action or determination under the Plan made in good faith.  The Board of
Directors may, to the full extent permitted by or consistent with applicable
laws or regulations (including, without limitation, applicable state law),
delegate any or all of its powers under the Plan to a committee (the
“Committee”) appointed by the Board of Directors, and if the Committee is so
appointed, to the extent of such delegation, all references to the Board of
Directors in the Plan shall mean and relate to such Committee.

 

3.  Eligibility.  Options may be granted, and Restricted Stock may be issued, to
persons who are, at the time of such grant or issuance, employees, officers or
directors of, or consultants or advisors to, the Company; provided, that the
class of persons to whom Incentive Stock Options may be granted shall be limited
to employees of the Company.

 

4.  Stock Subject to Plan.  Subject to adjustment as provided in Section 14
below, the maximum number of shares of Common Stock which may be issued under
the Plan is 4,844,968 shares.  If an Option shall expire or terminate for any
reason without having been exercised in full, the unpurchased shares subject to
such Option shall again be available for subsequent Option grants under the
Plan.  If shares of Restricted Stock shall be forfeited to, or otherwise
repurchased by, the Company pursuant to a Restricted Stock Agreement, such
repurchased shares shall again be available for subsequent Option grants or
Restricted Stock Awards under the Plan.  If shares issued are tendered to the
Company in payment of the exercise price of an Option, such tendered shares
shall again be available for subsequent Option grants or Restricted Stock Awards
under the Plan.

 

5.  Forms of Restricted Stock Agreements and Option Agreements.

 

5.1  Option Agreement.  As a condition to the grant of an Option, each recipient
of an Option shall execute an option agreement (“Option Agreement”) in such form
not inconsistent with the Plan as may be approved by the Board of Directors. 
Such Option Agreements may differ among recipients.

 

5.2  Restricted Stock Agreement.  As a condition to the issuance of Restricted
Stock, each recipient thereof shall execute an agreement (“Restricted Stock
Agreement”) in such form not inconsistent with the Plan as may be approved by
the Board of Directors.  Such Restricted Stock Agreements may differ among
recipients and need not be entitled “Restricted Stock Agreements.”

 

2

--------------------------------------------------------------------------------



 

5.3  “Lock-Up” Agreement.  Unless the Board of Directors specifies otherwise,
each Restricted Stock Agreement and Option Agreement shall provide that upon the
request of the Company or the underwriter managing any underwritten offering of
the Company’s securities, the holder of any Option or the purchaser of any
Restricted Stock shall, in connection with any registration of securities of the
Company under the United States Securities Act of 1933, as amended from time to
time (the “Act”), agree in writing that for a period of time (not to exceed 180
days, which period may be extended upon the request of the managing
underwriter(s) for an additional period of up to fifteen (15) days if the
Company issues or proposes to issue an earnings or other public release within
fifteen (15) days of the expiration of the 180-day lockup period) from the
effective date of the registration statement under the Act for such offering,
the holder or purchaser will not sell, make any short sale of, loan, grant any
option for the purchase of, or otherwise dispose of any shares of Common Stock
owned or controlled by him or her.

 

6.  Purchase Price.

 

6.1  General.  The purchase price per share of Restricted Stock, if any, shall
be determined by the Board of Directors.  The purchase price per share of stock
deliverable upon exercise of an Incentive Stock Option shall not be less than
100% of the fair market value of such stock at the time of grant of such Option,
as determined by the Board of Directors, or less than 110% of such fair market
value in the case of certain Incentive Stock Options described in Section 11.2.
Non-statutory Options issued at less than fair market value shall comply with
the provisions of Section 409A of the Code.

 

6.2  Payment of Purchase Price.  The Board of Directors may provide for the
payment of the exercise price of any Options, by one of the following methods:

 

(i)  by delivery of cash or a certified or bank check or postal money order
payable to the order of the Company in an amount equal to the aggregate exercise
price of the Options being exercised;

 

(ii) by delivery to the Company of shares of Common Stock having a fair market
value equal in amount to the aggregate exercise price of the Options being
exercised;

 

(iii) a personal note issued by the optionee to the Company in a principal
amount equal to the aggregate exercise price of the Options being exercised; and
with such other terms, including interest rate and maturity, as the Company may
determine in its discretion;

 

(iv) if the class of Common Stock is registered under the Securities Exchange
Act of 1934 at such time, subject to rules as may be established by the Board of
Directors, by delivery to the Company of a properly executed exercise notice
along with irrevocable instructions to a broker to deliver promptly to the
Company cash or a check payable and acceptable to the Company in the amount of
the aggregate exercise price of the Options being exercised;

 

(v) by reducing the number of Option shares otherwise issuable to the optionee
upon exercise of the Option by a number of shares of Common Stock having a fair
market value equal to such aggregate exercise price of the Options being
exercised; or

 

3

--------------------------------------------------------------------------------



 

(vi) by any combination of such methods of payment.

 

The fair market value of any shares of Common Stock or other non-cash
consideration which may be delivered upon exercise of an Option shall be
determined by the Board of Directors.  Restricted Stock Agreements may provide
for the payment of any purchase price in any manner approved by the Board of
Directors at the time of authorizing the issuance thereof.

 

7.  Option Period.  Each Option and all rights thereunder shall expire on such
date as shall be set forth in the applicable Option Agreement, provided that, in
the case of an Incentive Stock Option, such date shall not be later than 10
years after the date on which the Option is granted (or five years in the case
of Options described in Section 11.2), and, in the case of non-statutory
Options, not later than 10 years after the date on which the Option is granted,
and, in either case, shall be subject to earlier termination as provided in the
Plan or the related Option Agreement.

 

8.  Exercise of Options.  Each Option shall be exercisable either in full or in
installments at such time or times and during such period as shall be set forth
in the Option Agreement evidencing such Option, subject to the provisions of the
Plan.

 

9.  Nontransferability of Options.   No Option shall be assignable or
transferable by the person to whom it is granted, either voluntarily or by
operation of law, except by will or the laws of descent and distribution. 
During the life of an optionee, an Option held by him or her shall be
exercisable only by the optionee.

 

10.  Effect of Termination.  No Incentive Stock Option may be exercised unless,
at the time of such exercise, the optionee is, and has continuously since the
date of grant of his or her Incentive Stock Option been, employed by the
Company, except that, unless the Option Agreement expressly provides otherwise:

 

10.1  the Incentive Stock Option may be exercised within the period of ninety
(90)  days after the date the optionee’s employment with the Company terminates
other than for death, disability or termination for Cause (as hereinafter
defined);

 

10.2  if the optionee dies while in the employ of the Company, the Incentive
Stock Option may be exercised by the person to whom it is transferred by will or
the laws of descent and distribution within the period of one-hundred eighty
(180) days after the date of death; and

 

10.3  if the optionee becomes disabled (within the meaning of
Section 22(e)(3) of the Code or any successor provision thereto) while in the
employ of the Company, the Incentive Stock Option may be exercised within the
period of one-hundred eighty (180) days after the date the optionee ceases to be
such an employee because of such disability;

 

provided, however, that in no event may any Incentive Stock Option be exercised
after the expiration date of the Incentive Stock Option.  For all purposes of
the Plan and any Incentive Stock Option granted hereunder, “employment” shall be
defined in accordance with the provisions of Section 1.421-7(h) of the Income
Tax Regulations (or any successor regulations).

 

4

--------------------------------------------------------------------------------



 

If an optionee’s employment with the Company is terminated by the Company for
Cause, each Incentive Stock Option held by such optionee shall immediately
terminate and shall thereafter be of no further force and effect.  The term
“Cause” shall mean (a) any material breach by an optionee of any agreement to
which an optionee and the Company are both parties, (b) any act (other than
retirement) or omission to act by an optionee which may have a material and
adverse effect on the Company’s business or on an optionee’s ability to perform
services for the Company, including, without limitation, the commission of any
crime (other than minor traffic violations), or (c) any material misconduct or
material neglect of duties by an optionee in connection with the business or
affairs of the Company or any parent, subsidiary or affiliate of the Company. 
The Board of Directors shall have sole authority and discretion to determine
whether an optionee’s employment has been terminated for Cause.

 

A non-statutory Option granted to an employee shall be subject to the foregoing
provisions of this Section 10 as if it were an Incentive Stock Option, but a
non-statutory Option may also be exercised so long as the optionee maintains a
relationship with the Company as a director, unless the Option Agreement
provides otherwise.

 

Whether authorized leave of absence or absence on military or government service
shall constitute termination of the employment relationship between the Company
and an optionee shall be determined by the Board of Directors at the time
thereof.

 

An employment relationship between the Company and an optionee shall be deemed
to exist during any period in which the optionee is employed by the Company or
by any parent or subsidiary of the Company.

 

11.  Incentive Stock Options.  Options which are intended to be Incentive Stock
Options shall be subject to the following additional terms and conditions:

 

11.1  Express Designation.  All Incentive Stock Options shall, at the time of
grant, be specifically designated as such in the Option Agreement covering such
Incentive Stock Options.

 

11.2  10% Shareholder.  If any employee to whom an Incentive Stock Option is to
be granted is, at the time of the grant of such Option, the owner of stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company (after taking into account the attribution of stock
ownership rules of Section 424(d) of the Code), then the following special
provisions shall be applicable to the Incentive Stock Option granted to such
individual:

 

11.2.1  the purchase price per share of the Common Stock subject to such
Incentive Stock Option shall not be less than 110% of the fair market value of
one share of Common Stock at the time of grant; and

 

11.2.2   the option exercise period shall not exceed five years from the date of
grant.

 

11.3  Dollar Limitation.  For so long as the Code shall so provide, Options
granted to any employee under the Plan (and any other incentive stock option
plans of the Company)

 

5

--------------------------------------------------------------------------------



 

which are intended to constitute Incentive Stock Options shall not constitute
Incentive Stock Options to the extent that such Options, in the aggregate,
become exercisable for the first time in any one calendar year for shares of
Common Stock with an aggregate fair market value (determined as of the
respective date or dates of grant) of more than $100,000.

 

12.  Additional Provisions. The Board of Directors may, in its sole discretion,
include additional provisions in Restricted Stock Agreements and Option
Agreements, including, without limitation, restrictions on transfer, rights of
the Company to repurchase shares of Restricted Stock or shares of Common Stock
acquired upon exercise of Options; provided that such additional provisions
shall not be inconsistent with any other term or condition of the Plan and such
additional provisions shall not be such as to cause any Incentive Stock Option
to fail to qualify as an Incentive Stock Option within the meaning of
Section 422 of the Code.

 

13.  Rights as a Shareholder.  The holder of an Option shall have no rights as a
shareholder with respect to any shares covered by the Option (including, without
limitation, any rights to vote or to receive dividends or non-cash distributions
with respect to such shares) until the date of issue of a stock certificate to
him or her for such shares.  No adjustment shall be made for dividends or other
rights for which the record date is prior to the date such stock certificate is
issued.

 

14.  Adjustment Provisions for Mergers, Reorganizations, Recapitalizations and
Other Transactions.

 

14.1  General.  If, through or as a result of any merger, consolidation, sale of
all or substantially all of the assets of the Company, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar transaction, (i) the outstanding shares of Common Stock
are increased, decreased or exchanged for a different number or kind of shares
or other securities of the Company or (ii) additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock or other securities, an
appropriate and proportionate adjustment shall be made in (x) the maximum number
and kind of shares reserved for issuance under the Plan, (y) the number and kind
of shares or other securities subject to any then outstanding Options, and
(z) the price for each share or other security subject to any then outstanding
Options, so that upon exercise of such Options, in lieu of the shares of Common
Stock for which such Options were then exercisable, the relevant optionee shall
be entitled to receive, for the same aggregate consideration, the same total
number and kind of shares or other securities, cash or property that the owner
of an equal number of outstanding shares of Common Stock immediately prior to
the event requiring adjustment would own as a result of the event.  If any such
event shall occur, appropriate adjustment shall also be made in the application
of the provisions of this Section 14 and Section 15 with respect to Options and
the rights of optionees after the event so that the provisions of such Sections
shall be applicable after the event and be as nearly equivalent as practicable
in operation after the event as they were before the event.

 

14.2  No Adjustment in Certain Cases.  Except as hereinbefore expressly
provided, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property
or for labor or services, either upon direct sale or upon the exercise of rights
or warrants to subscribe therefor, or upon conversion of shares or

 

6

--------------------------------------------------------------------------------



 

obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock then subject to outstanding
options.

 

14.3  Board Authority to Make Adjustments.  Any adjustments under this
Section 14 will be made by the Board of Directors, whose determination as to
what adjustments, if any, will be made and the extent thereof will be final,
binding and conclusive.  No fractional shares will be issued under the Plan on
account of any such adjustments.

 

15.  Effect of Certain Transactions.

 

If the Company is a party to a merger or reorganization with one or more other
corporations or other entities, whether or not the Company is the surviving or
resulting entity, or if the Company consolidates with or into one or more other
corporations or other entities, or if the Company is liquidated or sells or
otherwise disposes of substantially all of its assets (each hereinafter referred
to as a “Transaction”), in any case while any Options remain outstanding, the
Board of Directors or the board of directors (or similar governing body) of any
entity assuming the obligations of the Company may, in its discretion, as to
some or all outstanding Options (and need not take the same action as to each
such Option)

 

(i) provide that after the effective date of such Transaction the Options shall
remain outstanding and shall be exercisable for shares of Common Stock or, if
applicable, shares of such stock or other securities, cash or property as the
holders of shares of Common Stock received pursuant to the terms of such
Transaction;

 

(ii) accelerate the time for exercise of the Options, so that from and after a
date prior to the effective date of such Transaction such Options shall be
exercisable in full;

 

(iii) cancel the Options as of the effective date of the Transaction, provided
that (a) notice of such cancellation shall have been given to the relevant
optionee and (b) such optionee shall have the right to exercise such Options to
the extent the same is then exercisable or, if the Board shall have accelerated
the time for exercise of such Options, in full during the five-day period
preceding the effective date of the Transaction; or

 

(iv) determine that in the event of a Transaction under the terms of which
holders of Common Stock of the Company receive upon consummation thereof a cash
payment for each share surrendered (the “Transaction Price”), an optionee
holding an Option shall be provided a cash payment equal to the difference
between (a) the Transaction Price times the number of shares of Common Stock
subject to such Option (to the extent then exercisable at an exercise price that
is not in excess of the Transaction Price) and (b) the aggregate exercise price
for all such shares of Common Stock subject to such Option, in exchange for the
termination of such Option.

 

15.1  Substitute Options.  The Company may grant Options in substitution for
Options held by employees of another corporation who become employees of the
Company, or a subsidiary of the Company, as the result of a merger or
consolidation of the employing corporation with the Company or a subsidiary of
the Company, or as a result of the acquisition by the Company, or one of its
subsidiaries, of property or stock of the employing corporation.

 

7

--------------------------------------------------------------------------------



 

The Company may direct that substitute Options be granted on such terms and
conditions as the Board of Directors considers appropriate in the circumstances.

 

15.2  Restricted Stock.  In the event of a business combination or other
transaction of the type detailed in Section 15.1, any securities, cash or other
property received in exchange for shares of Restricted Stock shall continue to
be governed by the provisions of any Restricted Stock Agreement pursuant to
which they were issued, including any provision regarding vesting, and such
securities, cash, or other property may be held in escrow on such terms as the
Board of Directors may direct, to insure compliance with the terms of any such
Restricted Stock Agreement.

 

16.  No Special Employment Rights.  Nothing contained in the Plan or in any
Option Agreement or Restricted Stock Agreement shall confer upon any optionee or
recipient of a Restricted Stock Award any right with respect to the continuation
of his or her employment by the Company or interfere in any way with the right
of the Company at any time to terminate such employment or to increase or
decrease his or her compensation.

 

17.  Other Employee Benefits.  The amount of any compensation deemed to be
received by an employee as a result of the issuance of shares of Restricted
Stock or the grant or exercise of an Option or the sale of shares received in
connection with a Restricted Stock Award or any such exercise will not
constitute compensation with respect to which any other employee benefits of
such employee are determined, including, without limitation, benefits under any
bonus, pension, profit-sharing, life insurance or salary continuation plan,
except as otherwise specifically provided in such other plan or as otherwise
specifically determined by the Board of Directors.

 

18.  Amendment and Termination of the Plan.

 

18.1  The Board of Directors may at any time, and from time to time, modify or
amend the Plan in any respect or terminate the Plan.  If shareholder approval is
not obtained within twelve months after any amendment increasing the number of
shares authorized under the Plan or changing the class of persons eligible to
receive Incentive Stock Options under the Plan, no Options granted pursuant to
such amendments shall be deemed to be Incentive Stock Options and no Incentive
Stock Options shall be issued pursuant to such amendments thereafter.

 

18.2  The termination or any modification or amendment of the Plan shall not,
without the consent of an optionee, affect his or her rights under an Option
previously granted to him or her.  With the consent of the recipient of
Restricted Stock or optionee affected, the Board of Directors may amend
outstanding Restricted Stock Agreements or Option Agreements in a manner not
inconsistent with the Plan.  The Board of Directors shall have the right to
amend or modify the terms and provisions of the Plan and of any outstanding
Incentive Stock Options to the extent necessary to qualify any or all such
Options for such favorable federal income tax treatment (including deferral of
taxation upon exercise) as may be afforded incentive stock options under
Section 422 of the Code.

 

19.  Withholding.   The Company shall have the right to deduct from payments of
any kind otherwise due to the optionee or recipient of Restricted Stock any
federal, state or local

 

8

--------------------------------------------------------------------------------



 

taxes of any kind required by law to be withheld with respect to issuance of any
shares of Restricted Stock or shares issued upon exercise of Options.  In
addition, prior to delivery of any Common Stock pursuant to the terms of this
Plan, the Company has the right to require that the optionee or recipient of
Restricted Stock remit to the Company an amount sufficient to satisfy any tax
withholding obligation.

 

20.  Effective Date and Duration of the Plan.

 

20.1  Effective Date.  The Plan shall become effective when adopted by the Board
of Directors.  If shareholder approval of the Plan is not obtained within twelve
months after the date of the Board’s adoption of the Plan, no Options previously
granted under the Plan shall be deemed to be Incentive Stock Options and no
Incentive Stock Options shall be granted thereafter.  Amendments to the Plan not
requiring shareholder approval shall become effective when adopted by the Board
of Directors.  Subject to this limitation, Options may be granted under the Plan
at any time after the effective date and before the date fixed for termination
of the Plan.

 

20.2  Termination.  Unless sooner terminated in accordance with Section 18 or by
the Board of Directors, the Plan shall terminate upon the close of business on
the day next preceding the tenth anniversary of the date of its adoption by the
Board of Directors.

 

21.  Provision for Foreign Participants.   The Board of Directors may, without
amending the Plan, modify the terms of Option Agreements or Restricted Stock
Agreements to differ from those specified in the Plan with respect to
participants who are foreign nationals or employed outside the United States to
recognize differences in laws, rules, regulations or customs of such foreign
jurisdictions with respect to tax, securities, currency, employee benefit or
other matters.

 

22.  Requirements of Law.   The Company shall not be required to sell or issue
any shares under any Option or Restricted Stock Award if the issuance of such
shares shall constitute a violation by the optionee, by the Restricted Stock
Award recipient, or by the Company of any provision of any law or regulation of
any governmental authority.  In addition, in connection with the Act, the
Company shall not be required to issue any shares upon exercise of any Option
unless the Company has received evidence satisfactory to it to the effect that
the holder of such Option will not transfer such shares except pursuant to a
registration statement in effect under the Act or unless an opinion of counsel
satisfactory to the Company has been received by the Company to the effect that
such registration is not required in connection with any such transfer. Any
determination in this connection by the Board of Directors shall be final,
binding and conclusive.  In the event the shares issuable on exercise of an
Option are not registered under the Act or under the securities laws of each
relevant state or other jurisdiction, the Company may imprint on the
certificate(s) appropriate legends that counsel for the Company considers
necessary or advisable to comply with the Act or any such state or other
securities law.  The Company may register, but in no event shall be obligated to
register, any securities covered by the Plan pursuant to the Act; and in the
event any shares are so registered the Company may remove any legend on
certificates representing such shares.  The Company shall not be obligated to
take any affirmative action in order to cause the exercise of an Option, the
grant of any

 

9

--------------------------------------------------------------------------------



 

Restricted Stock Award or the issuance of shares pursuant thereto to comply with
any law or regulation of any governmental authority.

 

23.  Conversion of Incentive Stock Options into Non-Qualified Options;
Termination.  The Board of Directors, with the consent of any optionee, may in
its discretion take such actions as may be necessary to convert such optionee’s
Incentive Stock Options (or any installments or portions of installments
thereof) that have not been exercised on the date of conversion into
non-statutory Options at any time prior to the expiration of such Incentive
Stock Options, regardless of whether the optionee is an employee of the Company
or a parent or subsidiary of the Company at the time of such conversion.  At the
time of such conversion, the Board of Directors (with the consent of the
optionee) may impose such conditions on the exercise of the resulting
non-statutory Options as the Board of Directors in its discretion may determine,
provided that such conditions shall not be inconsistent with this Plan.  Nothing
in this Plan shall be deemed to give any optionee the right to have such
optionee’s Incentive Stock Options converted into non-statutory Options, and no
such conversion shall occur until and unless the Board of Directors takes
appropriate action.  The Board of Directors, with the consent of the optionee,
may also terminate any portion of any Incentive Stock Option that has not been
exercised at the time of such termination.

 

24.  Non-Exclusivity of this Plan; Non-Uniform Determinations.  Neither the
adoption of this Plan by the Board of Directors nor the approval of this Plan by
the stockholders of the Company shall be construed as creating any limitations
on the power of the Board of Directors to adopt such other incentive
arrangements as it may deem desirable, including, without limitation, the
granting of stock options otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

The determinations of the Board of Directors under this Plan need not be uniform
and may be made by it selectively among persons who receive or are eligible to
receive Options or Restricted Stock Awards under this Plan (whether or not such
persons are similarly situated).  Without limiting the generality of the
foregoing, the Board of Directors shall be entitled, among other things, to make
non-uniform and selective determinations, and to enter into non-uniform and
selective Option Agreements and Restricted Stock Agreements, as to (a) the
persons to receive Options or Restricted Stock Awards under this Plan, (b) the
terms and provisions of Options or Restricted Stock Awards, (c) the exercise by
the Board of Directors of its discretion in respect of the exercise of Options
pursuant to the terms of this Plan, and (d) the treatment of leaves of absence
pursuant to Section 10 hereof.

 

25.  Governing Law.  This Plan and each Option and Restricted Stock Award shall
be governed by the laws of The Commonwealth of Massachusetts, without regard to
its principles of conflicts of law.

 

10

--------------------------------------------------------------------------------